Title: From George Washington to Anne-César, chevalier de La Luzerne, 22 November 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 22d Novemr 1782
                  
                  I take the liberty of requesting the favor of Your Excellency to forward the inclosed for the Count de Vergennes with your first dispatches either from Philada or the Chesapeake, as I shall send a duplicate by the Frigate which the Marquis de Vaudreuil proposes sending from Boston the beginning of next Month.  I have the honor to be with the greatest Respect Yr Excellency’s Most Ot & hbl. servt
                  
                     Go: Washington
                     
                  
               